       Case 2:20-mj-00175-KJN Document 6 Filed 11/16/20 Page 1 of 1

                                                                         FILED
                       UNITED STATES DISTRICT COURT               November 16, 2020
                      EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                         CALIFORNIA


UNITED STATES OF AMERICA,                   Case No. 2:20-mj-175-KJN

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
CHRISTOPHER MARK YOUNG,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release CHRISTOPHER MARK

YOUNG , Case No. 2:20-mj-175-KJN Charge 18 USC § 3583 , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Deft to be released at 9 AM on 11/17/20 to

                             the custody of his brother, David Young, to be
                         X
                             transported directly to Wellspace. Same terms and

                             conditions of supervised release previously imposed.

      Issued at Sacramento, California on November 16, 2020 at __2:20 pm___.

                                   By:   /s/ Carolyn K. Delaney

                                         Magistrate Judge Carolyn K. Delaney
